Citation Nr: 1716698	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  14-22 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for depressive disorder and anxiety disorder not otherwise specified (psychiatric disability).

2.  Entitlement to a rating in excess of 10 percent for left hip trochanteric bursitis.

3.  Entitlement to a rating in excess of 10 percent for right hip trochanteric bursitis.

4.  Entitlement to a rating in excess of 10 percent for hypermobility of the shoulders with myofascial pain syndrome.

5.  Entitlement to a rating in excess of 10 percent for hypermobility of the neck with myofascial pain syndrome.

6.  Entitlement to a compensable rating for left foot plantar fasciitis.

7.  Entitlement to a disability rating for hiatal hernia with a history of esophagitis.

8.  Entitlement to service connection for a low back condition.

9.  Entitlement to service connection for spider veins and varicose veins.

10.  Entitlement to service connection for weight gain.

11.  Entitlement to service connection for left wrist carpal tunnel syndrome.

12.  Entitlement to service connection for right wrist carpal tunnel syndrome.

13.  Entitlement to service connection for temporomandibular joint disorder.

14.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 2000 to April 2002

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  An April 2014 rating decision increased the Veteran's rating for psychiatric disability to 50 percent effective October 21, 2010.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2017.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the March 2017 Board hearing, prior to the promulgation of a Board decision, the Veteran requested to withdraw her appeal as to the issues of entitlement to a rating in excess of 10 percent for left hip trochanteric bursitis, right hip trochanteric bursitis, hypermobility of the shoulders with myofascial pain syndrome and for hypermobility of the neck with myofascial pain syndrome, entitlement to a compensable rating for left foot plantar fasciitis, entitlement to a compensable rating for hiatal hernia with a history of esophagitis, entitlement to service connection for a low back condition, entitlement to service connection for spider veins and varicose veins, entitlement to service connection for weight gain, entitlement to service connection for left wrist carpal tunnel syndrome, entitlement to service connection for right wrist carpal tunnel syndrome, and entitlement to service connection for temporomandibular joint disorder.

2.  For the entire appeal period, the Veteran's psychiatric disability has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  It is reasonably shown that the Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issues of entitlement to a disability rating in excess of 10 percent for left hip trochanteric bursitis, entitlement to a disability rating in excess of 10 percent for right hip trochanteric bursitis, entitlement to a disability rating in excess of 10 percent for hypermobility of the shoulders with myofascial pain syndrome, entitlement to a disability rating in excess of 10 percent for hypermobility of the neck with myofascial pain syndrome, entitlement to a compensable disability rating for left foot plantar fasciitis, entitlement to a compensable disability rating for hiatal hernia with a history of esophagitis, entitlement to service connection for a low back condition, entitlement to service connection for spider veins and varicose veins, entitlement to service connection for weight gain, entitlement to service connection for left wrist carpal tunnel syndrome, entitlement to service connection for right wrist carpal tunnel syndrome, and entitlement to service connection for temporomandibular joint disorder are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  For the entire appeal period, the criteria for a 70 percent rating for psychiatric disability are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2016).

3.  The criteria for a grant of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made on the record at a hearing by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the March 2017 Board hearing, prior to the promulgation of a Board decision, the Veteran requested to withdraw her appeal as to the issues of entitlement to a disability rating in excess of 10 percent for left hip trochanteric bursitis, entitlement to a disability rating in excess of 10 percent for right hip trochanteric bursitis, entitlement to a disability rating in excess of 10 percent for hypermobility of the shoulders with myofascial pain syndrome, entitlement to a disability rating in excess of 10 percent for hypermobility of the neck with myofascial pain syndrome, entitlement to a compensable disability rating for left foot plantar fasciitis, entitlement to a compensable disability rating for hiatal hernia with a history of esophagitis, entitlement to service connection for a low back condition, entitlement to service connection for spider veins and varicose veins, entitlement to service connection for weight gain, entitlement to service connection for left wrist carpal tunnel syndrome, entitlement to service connection for right wrist carpal tunnel syndrome, and entitlement to service connection for temporomandibular joint disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

II.  Higher Rating Claim

The Veteran's psychiatric disability is rated 50 percent disabling.  She contends that her depressive disorder and anxiety disorder not otherwise specified (also claimed as depression, mood disorder, and sleeping problems) is more severe than the currently assigned rating.  Following a review of the relevant evidence, the Board finds that the evidence shows that the Veteran's psychiatric disability warrants a disability rating of 70 percent throughout the appeal period.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2015); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's psychiatric disability is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9434 (2016).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9434 (2016).

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

At the May 2011 VA examination, the Veteran reported difficulty sleeping and chronically depressed mood.  She also complained of transient problems with her memory, described as lapses, during which she would be in conversation and forget what she was going to say, and difficulty with verbal fluency in finding words.  The Veteran reported problems with aggression due to increased stress and anxiety; however she denied being physically violent towards anyone.

At the April 2012 VA examination, the examiner notes the Veteran's symptoms are depressed mood; low energy and motivation; fatigue; decreased appetite; less interest in activities; problems with irritability, concentration, and sleep; worry; anxiety; muscle tension; chronic sleep impairment; disturbances in motivation and mood; and difficulty in adapting to stressful circumstances, including work or a worklike setting.

VA treatment records show symptoms consistent with the VA examination reports.

At the March 2017 Board hearing, the Veteran testified that she had withdrawn from her family and friends and did not like to socialize.  She further testified that she had crying spells every day, thoughts of suicide, anger issues where she was snappy and lashed out at her kids, anxiety, a lack of focus and motivation, and trouble sleeping.  The Veteran testified that she had a good relationship with her two daughters, a difficult relationship with her ex-husband, and a relationship with her parents and other friends once in a while.

The Veteran submitted several buddy statements in April 2017 from her friends, landlord, brother-in-law, and father.  These statements describe the Veteran's symptoms including anxiety, withdrawal, and fear of going in public due to anxiety, depression, and a change in her attitude and the way she acts towards her children.  Her brother-in-law states that when he visits, the Veteran stays in bed because of her pain and depression.  

The Board finds that a 70 percent rating for psychiatric disability is warranted throughout the appeal period.  At the March 2017 Board hearing, the Veteran indicated that the award of a 70 percent for her psychiatric disability and a grant of TDIU due to the aggregate of her service-connected disabilities would satisfy her appeal.  Therefore, the Board finds that this grant represents a complete grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the Board finds that additional discussion of whether the Veteran meets the criteria for a higher scheduler rating for this disability is not warranted.

III.  TDIU

The Veteran contends that her service-connected disabilities prevent her from securing or following a substantially gainful occupation.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Veteran's service-connected disabilities include a 70 percent rating for depressive disorder and anxiety disorder not otherwise specified (also claimed as depression, mood disorder, and sleeping problems) granted in this Board decision, a 10 percent rating for trochanteric bursitis of the right hip, a 10 percent rating for trochanteric bursitis of the left hip, a 10 percent rating for hypermobility of the shoulders with myofascial pain syndrome, a 10 percent rating for hypermobility syndrome of the neck with myofascial pain syndrome, a noncompensable rating for plantar fasciitis of the left foot (claimed as foot pains), and a noncompensable rating for hiatal hernia with a history of esophagitis (claimed as hiatal hernia and esophagitis).  Accordingly, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

On the Veteran's November 2010 TDIU application, she reports that she last worked full-time on August 17, 2010 and became too disabled to work at that time.  Her last employment was as a Program Support Assistant with Wayne Oswald-Columbia VARO.  Prior to that position, she worked as a nurse assistant at Still Hopes and as a waitress at Carolina Wings.  She reported six years of college education, but no college degree.

In a November 2010 statement, the Veteran contends that after having discussions with her primary care provider at the VA, he is in agreement that her medical conditions prevent gainful employment.  She further contends that she is unable to maintain her home as she has complications with standing to wash dishes, mopping the floor, and laundry causes strain on her back, and she is unable to play with her children and do normal outdoor activities as a mother. 

The Veteran submitted an additional statement in May 2012 contending that she had to miss work and call out for days at a time due to her service-connected disabilities.  She states, after a conversation with her doctor and her boss, she submitted a medical resignation letter in August 2010.

In the Veteran's November 2010 letter of resignation to her employer, she reports that her medical disabilities, to include depression and bursitis in her hips, have caused an absence during work duty hours and a strain on the call center.  She contends that her disabilities limited her ability to perform the duties described in her job description while on duty at the call center.

In a response for a request for employment information received in September 2011, the Wayne Oswald-Columbia VARO confirmed that the Veteran resigned from employment in August 2010.

At the Veteran's May 2011 VA mental disorders examination, she reports that, although she was not written up at work, she was advised that she needed to stop working due to limitations.  She explains that she had difficulty with work attendance and performance because of chronic pain and depression, there were days when she could not get out of bed, and she had difficulty managing stress and felt overwhelmed.  At the same time, she was trying to attend school.  She had worked on a degree for seven years; however, she had to withdraw from courses and stopped attending school in 2010.

The Board acknowledges that the May 2011 VA examiners determined the Veteran's shoulder, hip, neck, foot, and esophageal conditions separately did not impact her ability to work.  However, the VA examiners did not consider the aggregate impact of the Veteran's physical and mental service-connected conditions on her ability to work.  

At the March 2017 Board hearing, the Veteran testified that she left her position due to migraines, pain, and social anxiety.  She testified that she is unable to work because she is always in pain, she cannot move her neck and shoulders certain ways, and she has hip pain that goes into her low back which makes her unable to sit or stand for too long.  She further testified it was hard for her to maintain consistent attendance at her last position.

The Veteran submitted several buddy statements in April 2017 from her friends, landlord, brother-in-law, and father.  The Veteran's landlord, J.C., states that he witnessed her anxiety and withdrawal from those closest to her.  Her brother in law states that the Veteran is down, fears going in public due to anxiety, and is unable to do things with her children, family, and friends.  He states that the Veteran struggles to get in and out of the car and bed, and when he visits, the Veteran stays in bed because of her pain and depression.  A friend of the Veteran, M.D., reports that she has witnessed the severity of the Veteran's debilitating anxiety and depression, as well as the physical limitations she experiences on a day to day basis.  M.D. notes that she has been with the Veteran on several occasions where she experienced such severe physical pain that she would seclude herself in her room, she has cancelled outings because she was unable to move, and continues to have emotional distress.  The Veteran's father notes a change in the Veteran's attitude and the way she acts towards her children due to her pain and depression.  He opines that the Veteran is not capable of working due to her pain and depression.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Following a review of the medical and lay evidence, the Board finds that a TDIU based on the aggregate impact of the Veteran's service-connected disability is warranted.  Geib.


ORDER

The appeal as to the issue of entitlement to a disability rating in excess of 10 percent for left hip trochanteric bursitis is dismissed.

The appeal as to the issue of entitlement to a disability rating in excess of 10 percent for right hip trochanteric bursitis is dismissed.

The appeal as to the issue of entitlement to a disability rating in excess of 10 percent for hypermobility of the shoulders with myofascial pain syndrome is dismissed.

The appeal as to the issue of entitlement to a disability rating in excess of 10 percent for hypermobility of the neck with myofascial pain syndrome is dismissed.

The appeal as to the issue of entitlement to a compensable disability rating for left foot plantar fasciitis is dismissed.

The appeal as to the issue of entitlement to a compensable disability rating for hiatal hernia with a history of esophagitis is dismissed.

The appeal as to the issue of entitlement to service connection for a low back condition is dismissed.

The appeal as to the issue of entitlement to service connection for spider veins and varicose veins is dismissed.

The appeal as to the issue of entitlement to service connection for weight gain is dismissed.

The appeal as to the issue of entitlement to service connection for left wrist carpal tunnel syndrome is dismissed.

The appeal as to the issue of entitlement to service connection for right wrist carpal tunnel syndrome is dismissed.

The appeal as to the issue of entitlement to service connection for temporomandibular joint disorder is dismissed.

For the entire appeal period, a rating of 70 percent for depressive disorder and anxiety disorder not otherwise specified (also claimed as depression, mood disorder, and sleeping problems) is granted, subject to the law and regulations governing payment of monetary benefits.

A TDIU is granted, subject to the law and regulations governing payment of monetary benefits.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


